1
2
3
4
5
6                       IN THE UNITED STATES DISTRICT COURT
7                                FOR THE DISTRICT OF ARIZONA
8
9    Chad Robert Lee Kit,                            No. CV-19-02060-PHX-DWL
10                 Petitioner,                       ORDER
11   v.
12   Charles L Ryan, et al.,
13                 Respondents.
14
15          Pending before the Court are Petitioner’s First Amended Petition for Writ of

16   Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 13) and the Report and

17   Recommendation (“R&R”) of the United States Magistrate Judge (Doc. 17). The R&R,

18   which was issued on November 21, 2019, recommended that the Petition be dismissed

19   with prejudice and further provided that “[t]he parties shall have fourteen (14) days from

20   the date of service of a copy of this recommendation within which to file specific written

21   objections with the Court.” (Doc. 17 at 8.)

22          Here, no such objections have been filed. Thus, the Court accepts the Magistrate

23   Judge’s recommendation. See, e.g., Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (“It

24   does not appear that Congress intended to require district court review of a magistrate’s

25   factual or legal conclusions, under a de novo or any other standard, when neither party

26   objects to those findings.”); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz.

27   2003) (“[N]o review is required of a magistrate judge’s report and recommendation

28   unless objections are filed.”). See also United States v. Reyna-Tapia, 328 F.3d 1114,
1    1121 (9th Cir. 2003) (“[T]he district judge must review the magistrate judge’s findings
2    and recommendations de novo if objection is made, but not otherwise.”).
3           Accordingly,
4           IT IS ORDERED that the R&R’s recommended disposition (Doc. 17) is
5    accepted, that the First Amended Petition (Doc. 13) is dismissed with prejudice, and that
6    the Clerk of Court shall enter judgment accordingly.
7           IT IS FURTHER ORDERED that a certificate of appealability and leave to
8    proceed in forma pauperis on appeal be DENIED because the dismissal of the petition is
9    justified by a plain procedural bar and jurists of reason would not find the procedural
10   ruling debatable.
11          Dated this 2nd day of January, 2020.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
